Exhibit 10.40

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (“Agreement”) is made and entered into as of this 4th
day of March 2005 (the “Effective Date”), by and among PETRO STOPPING CENTERS,
L.P., a Delaware limited partnership (“Petro”), and BORDENTOWN JUNCTION TRUCK
STOP JOINT VENTURE, a New Jersey joint venture (“Seller”).

 

WHEREAS, Seller owns and conducts the business known as “Bordentown Junction
Truck Stop” at 402 Rising Sun Road, Bordentown, Burlington County, New Jersey,
which includes fueling facilities, truck lube facility, a restaurant, travel
store facility and other improvements (the “Business”);

 

WHEREAS, Seller has agreed to sell, and Petro has agreed to purchase, subject to
the terms and conditions set forth herein, (i) the real property described on
Exhibit A attached hereto and made a part hereof and all rights-of-way,
easements, improvements and buildings situated thereon or therein, including all
underground storage tanks, (collectively, the “Real Property”), (ii) the
furniture, fixtures, equipment, high-rise signage, and other personal property
owned by Seller at the Real Property, and used or intended for use in connection
with, or that are necessary to the continued conduct of the Business, (together,
the “Personal Property”), (iii) the Inventory (as hereinafter defined), and (iv)
the “Scheduled Contracts” (as hereinafter defined), upon the terms and
conditions hereinafter set forth (the Real Property, the Personal Property, the
Inventory, and the Scheduled Contracts, along with all other items made part of
this transaction, but not including the “Excluded Assets” (as hereinafter
defined), are sometimes referred to herein collectively as the “Assets”);

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

 

ARTICLE I.

 

GENERAL

 

1.01 Purchase and Sale of the Assets. On and subject to the terms and conditions
of this Agreement, Seller agrees to sell, convey, transfer, assign and deliver
to Petro, and Petro agrees to purchase from Seller all of the Assets, being more
specifically: (i) the Real Property, the Personal Property, and the Inventory,
free and clear of all mortgages, deeds of trust, liens, security interests,
pledges, leases, conditional sale contracts, claims, rights of first refusal,
options, charges, liabilities, obligations, agreements, privileges, liberties,
easements, rights of way, limitations, reservations,



--------------------------------------------------------------------------------

restrictions, and other encumbrances of any kind (collectively “Liens”) other
than Permitted Encumbrances (as defined in Section 2.01 (c)) and (ii) all right,
title and interest of Seller in, to and under the contracts and agreements
described in Exhibit B attached hereto (the “Scheduled Contracts”) and all
rights (including rights of refund and offset), privileges, deposits, claims,
causes of action and options relating or pertaining to the Scheduled Contracts
or any thereof, other than any deposits or refunds due to Seller. Seller is not
selling and Petro is not purchasing those assets of Seller, including but not
limited to, cash and accounts receivable, as itemized and set forth in Exhibit J
attached hereto, (the “Excluded Assets”).

 

1.02 Purchase Price.

 

(a) The purchase price to be paid by Petro for the Assets (the “Purchase Price”)
shall be as follows:

 

(1) The Purchase Price of the Assets, other than the Inventory, shall be
$23,850,000.

 

(2) The Purchase Price of the Inventory at the Business shall be determined as
set forth in this paragraph. For purposes of this Agreement, “Inventory” shall
mean (i) all motor fuel inventory located at a Business on the Closing Date, and
(ii) all other inventory of the Business, including, without limitation, items
held for retail sale to the public, supplies, spare parts, tires, store items
and other resalable items, and food and perishable inventories consisting of
those items in dry storage, freezers and walk-in coolers. For purposes of this
Agreement, “Inventory” shall not include any damaged item, any item with a
passed expiration date, or any item not saleable to the public in the ordinary
course of business (other than supplies, which are not intended for sale). The
Purchase Price for the motor fuel component of the Inventory at the Business
shall be the most recent cost to the Seller of such motor fuel. The Purchase
Price for all other components of the Inventory shall be equal to the actual
cost thereof as reflected in the most recent invoices for such Inventory.

 

(b) Petro shall pay to Seller, as part of the total Purchase Price payable at
Closing, an amount equal to ninety percent (90%) of the value of the Inventory
as shown on Seller’s most recent month end balance sheet (the “Estimated
Inventory Purchase Price”). Thereafter, in order to determine the actual amount
and cost of the Inventory described in Section 1.02(a)(2) above as of the
Effective Time of Closing, Petro and Seller shall jointly conduct a physical
inventory (counting and pricing) of the Inventory on the day immediately prior
to the Closing, which shall include Seller’s furnishing such documentation as is
necessary to verify the most recent cost of the motor fuel Inventory and the
actual cost of all other items of Inventory. At the time of this joint
inventory, Petro may reject any item from the inventory being purchased which is
damaged or, in the

 

2



--------------------------------------------------------------------------------

case of perishable items, has a passed expiration date. The result of this joint
inventory shall yield the “Final Inventory Purchase Price.” To the extent that
the Final Inventory Purchase Price exceeds the Estimated Inventory Purchase
Price paid at Closing, Petro shall pay the difference, by wire transfer, to
Seller on or before the fifteenth (15th) day after Closing. To the extent that
the Final Inventory Purchase Price is less than the Estimated Inventory Purchase
Price paid at Closing, Seller shall pay the difference, by wire transfer, to
Petro on or before the fifteenth (15th) day after Closing.

 

(c) The Purchase Price, including the Estimated Inventory Purchase Price, shall
be payable to Seller, at the Closing (as defined in Section 6.01) by means of
wire transfer of immediately available funds pursuant to written instructions of
Seller received by Petro at least two (2) business days prior to the Closing
Date.

 

1.03 Assumption of Liabilities.

 

(a) The sole liabilities assumed by Petro hereunder are (i) the obligations of
Seller to perform the Scheduled Contracts specifically set forth in Exhibit B to
the extent the Scheduled Contracts have not been performed at the Effective Time
of Closing (as defined in Section 6.01) and are not in default; and (ii) ad
valorem or similar Taxes (as defined in paragraph (b)(2) below) to be prorated
pursuant to Section 1.03(c);

 

(b) Except as otherwise provided in Section 1.03(a) or elsewhere in this
Agreement, Petro does not assume or agree to pay, perform or discharge, and
shall not be responsible for, any other liabilities or obligations of Seller,
whether accrued, absolute, contingent or otherwise, including without limitation
liabilities or obligations based on, arising out of or in connection with:

 

(1) Defective performance of any Scheduled Contract by Seller or any express or
implied warranty with respect to such performance or Seller’s default thereunder
prior to the applicable Closing;

 

(2) Any federal, state, local or foreign income, sales, real or personal
property or other taxes, assessments, fees, levies, imposts, duties, deductions
or other charges of any nature whatsoever (including without limitation interest
and penalties) imposed by any law, rule or regulation (collectively, “Taxes”)
which are attributable or relating to the Business, the Real Property, or the
Personal Property for any periods ending on or before the Effective Time of
Closing, or which may be applicable because of Seller’s sale of the Business,
Real Property, or Personal Property to Petro (collectively, “Tax Obligations”);

 

(3) Any lease obligations or indebtedness of Seller, other than lease
obligations assumed as part of the Scheduled Contracts; or

 

3



--------------------------------------------------------------------------------

(4) Any claims by any of Seller’s partners, directors, officers, employees or
shareholders relating to this Agreement or its performance or consummation, or
any claims by any of them relating to or arising out of (i) their employment
(including without limitation any modification or termination thereof) by
Seller, (ii) any employment contract, or (iii) any pension or other benefit
liabilities of Seller.

 

(c) Seller and Petro shall each pay its respective pro rata portion of all 2005
ad valorem or similar Taxes on the Real Property and Personal Property. Seller
shall pay to Petro at the Closing such estimated ad valorem or similar Taxes for
the current year (based on prior year’s Taxes) pro rated to the date of the
Closing. Seller shall make available to Petro copies of all statements and
assessments reflecting such prior year’s Taxes. Petro shall pay such sums to the
appropriate taxing authorities when due, prior to becoming delinquent. Petro
shall promptly forward to Seller after receipt by Petro copies of all 2005 Tax
assessments on the Real Property and Personal Property. If the 2005 Taxes shall
be readjusted such that the amounts payable are greater than the prior year’s
Taxes, Seller shall pay its pro rata share of any difference promptly upon
notice of such Taxes having been paid by Petro. If the 2005 Taxes shall be
readjusted such that the amounts payable are less than the prior year’s Taxes,
Petro shall refund to Seller its pro rata share of such reduction.

 

(d) Seller shall remit to the proper taxing entity all real estate transfer
taxes assessed by reason of the purchase and sale of the Real Property
contemplated hereunder, if any, to be payable at the Closing, or when otherwise
due (the “Transfer Taxes”). It is specifically agreed that Petro shall be liable
for, and shall pay, the first $150,000 of these Transfer Taxes, and that the
balance of the Transfer Taxes after the first $150,000, if any, shall be split
equally between Petro and Seller, and paid accordingly by each of them.

 

(e) Except as provided in Section 1.03(a) of this Agreement, Petro shall have no
other liability for Taxes payable by Seller, or any of them, (including income
Taxes) relating to the operations of the Business or the transactions
contemplated hereunder.

 

(f) At the Closing, Petro and Seller shall prorate amounts due and credits on
the Scheduled Contracts, and all utilities at the Business, as well as the
allocation of all deposits to the proper agreed upon party.

 

1.04 Instruments of Transfer; Further Assurances.

 

At the Closing, Seller and Petro shall execute and deliver to each other (i) a
Special Warranty Deed with regard to the Real Property, (ii) a Bill of Sale with
regard to the Personal Property and Inventory, (iii) a completed General
Conveyance, Transfer and

 

4



--------------------------------------------------------------------------------

Assignment covering all of the Scheduled Contracts, and (iv) an Assumption
Agreement (collectively the “Conveyance Documents”). At the time of the Closing,
Petro and Seller shall execute all other agreements, instruments, documents,
certificates of title and certificates required by this Agreement to be executed
and delivered by or on behalf of Seller, or Petro at or before the Closing
pursuant to this Agreement (all such other agreements, instruments, documents,
certificates of title and certificates being referred to herein as the
“Operative Documents”) and such other instruments of transfer as shall be
reasonably necessary or appropriate to vest in Petro good and indefeasible title
to all of the Assets and the Business being purchased hereunder, and to comply
with the purposes and intent of this Agreement and such other instruments as
shall be reasonably necessary or appropriate to evidence the assignment or
termination as applicable by Seller and assumption by Petro of the Scheduled
Contracts.

 

1.05 Uniform Tax Treatment. Seller and Petro agree that the allocation of
consideration set forth in Exhibit K (the “Allocation of Purchase Price”) shall
be used by them for all tax purposes, including, but not limited to, reporting
pursuant to Section 1060 of the Internal Revenue Code of 1986, as amended. In
preparing and filing IRS Form 8594 (“Asset Acquisition Statement Under Section
1060”), Seller and Petro shall report that the allocation of consideration set
forth in Exhibit K and the fair market value of the assets to which such
consideration is allocated is the same. Prior to filing Forms 8594 with respect
to the transactions described herein, Seller and Petro shall provide to one
another a true and correct copy of the Form 8594 which each intends to file with
respect to the transactions contemplated by this Agreement. The Allocation of
Purchase Price may be amended by written agreement of Seller and Petro prior to,
or at, Closing, in which case an amended Exhibit K will be attached hereto.

 

ARTICLE II.

 

REPRESENTATIONS AND WARRANTIES

 

2.01 Representations and Warranties of Seller. Seller represents and warrants to
Petro that the following are true and correct on and as of the date of this
Agreement and, except as a result of events in the ordinary course of business
which are not material events, will be true and correct through the Effective
Time of Closing as if made on and as of those respective dates.

 

(a) Organization and Good Standing of Seller, Authority. Seller is a joint
venture duly organized, validly existing and in good standing under the laws of
the State of its formation, and is qualified to transact business and is in good
standing as a foreign entity in the jurisdictions where it is required to
qualify in order to conduct its businesses as presently conducted, except where
the failure to be qualified would not have a material adverse effect. Seller has
the requisite power and authority to own, lease or operate all properties and
assets now owned, leased or operated by it and to carry on its businesses as now
conducted. Seller owns all of the Assets as recited herein.

 

5



--------------------------------------------------------------------------------

(b) Consents, Authorizations and Binding Effect.

 

(1) Seller may execute, deliver and perform this Agreement (including without
limitation execution, delivery and performance of the Conveyance Documents and
the Operative Documents to which it is a party) without the necessity of any of
obtaining any consent, approval, authorization or waiver or giving any notice or
otherwise, except for such consents, approvals, authorizations, waivers and
notices:

 

(i) which have been obtained and are unconditional and are in full force and
effect and such notices which have been given, or

 

(ii) which are described in Exhibit D hereto (the “Additional Required
Consents”).

 

(2) Seller has the requisite power to enter into this Agreement and to carry out
its obligations hereunder. This Agreement has been duly authorized, executed and
delivered by Seller and constitutes the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, except as may
be limited by bankruptcy, reorganization, fraudulent conveyance, insolvency and
similar laws of general application relating to or affecting the enforcement of
rights of creditors and subject to general principles of equity.

 

(3) Except as noted in Exhibit N hereto, the execution, delivery and performance
of this Agreement by Seller does not and will not:

 

(i) constitute a violation of its joint venture agreement or formation
documents, as amended,

 

(ii) result in any Lien against the Real Property, the Personal Property, or the
Inventory,

 

(iii) constitute a violation of any statute, judgment, order, decree or
regulation or rule of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign (each of the foregoing being included in the term
“Governmental Body” as used in this Agreement) applicable or relating to Seller,
the Real Property, the Personal Property, or the Business, or

 

(iv) conflict with, or constitute a breach or default under, or give rise to any
right of termination, cancellation or acceleration under, any term or provision
of any contract, agreement, loan agreement or other agreement with any lender,

 

6



--------------------------------------------------------------------------------

lease, mortgage, deed of trust, commitment, license, franchise, authorization or
any “Permit” which, as used in this Agreement shall include permits,
authorizations, certificates, approvals, registrations, variances, certificates
of occupancy, exemptions, rights of way, franchises, privileges, amenities,
grants, ordinances, licenses and other rights of every kind and character (a)
under any (i) federal, state, local or foreign statute, ordinance or regulation
(ii) “Order” which shall mean any order, writ, injunction, decree, judgment or
determination of any Governmental Body or (iii) contract with any Governmental
Body, or (b) granted by any Governmental Body or any other instrument or
obligation to which Seller is a party or by which its assets are bound, or an
event which with notice, lapse of time, or both, would result in any such
conflict, breach, default or right.

 

(4) Without limiting the foregoing, the execution, delivery and performance of
the Conveyance Documents and the Operative Documents, and consummation of the
transactions contemplated thereby, have been duly authorized and approved by the
partners and/or managing partner of Seller without dissent.

 

(c) Title and Condition. Seller has good, indefeasible and marketable title to
the Real Property, the Personal Property, and the Inventory, free and clear of
Liens, other than:

 

(1) Permitted Encumbrances which as used in this Agreement shall mean (a) the
Liens described or referred to in Exhibit E hereto, acceptable to Petro, (b)
Liens for current Taxes and assessments not yet due and payable, including, but
not limited to, Liens for non-delinquent ad valorem taxes, non-delinquent
statutory Liens arising other than by reason of any default on the part of
Seller, (c) matters considered Permitted Exceptions pursuant to Section 3.02
(a), and (d) such liens, minor imperfections of title, or easements on the Real
Property as do not detract from the value thereof and do not materially
interfere with the intended use thereof by Petro, or

 

(2) Liens which will be released or discharged at or prior to the Effective Time
of Closing.

 

(3) A portion of the Real Property, being approximately 1.1 acres, was taken
under a previous condemnation proceeding by New Jersey Department of
Transportation. The physical construction which will result from said
condemnation proceeding has not yet taken place. Seller is entitled to a payment
of an additional $17,850.00 from the New Jersey Department of Transportation for
the removal and relocation of its Route 206 Petro Sign. If, prior to Closing,
Seller has relocated its Route

 

7



--------------------------------------------------------------------------------

206 Petro Sign, Seller shall be entitled to said $17,850.00 payment. If the
Route 206 Petro Sign has not been relocated prior to Closing, Seller will assign
and deliver all of its interest in said payment to Petro by means of the General
Conveyance, Transfer and Assignment.

 

No improvement or structure on the Real Property encroaches on any adjacent
property. No improvement or structure on the Real Property has been damaged in
any material respects by any casualty or act of God, and not repaired, or been
subject to any condemnation proceedings except as set forth in Section
2.01(c)(3) above.

 

(d) Litigation and Compliance With Laws, Etc. There are no claims, actions,
suits or proceedings, whether in equity or at law, or governmental or
administrative investigations pending or, to the best knowledge of Seller,
threatened against Seller, the Real Property, the Business, or any of the
Assets, except as described on Exhibit F hereto. There are no judgments
outstanding and unsatisfied against Seller, the Real Property, the Business, or
any of the Assets. There are no Tax Liens upon, pending against or, to the best
knowledge of Seller threatened against the Real Property, the Business, or any
of the Assets. Consummation of the transactions herein contemplated will not
result in the imposition or creation of any Tax Obligations on the Real
Property, the Business, or any of the Assets except for Tax Obligations which
remain the liability of Seller under Section 7.01(c) below.

 

(e) Instruments in Full Force and Effect. The Scheduled Contracts are valid,
binding and in full force and effect, have not been amended or supplemented in
any manner or respect and upon assignment and assumption, with applicable
consents if necessary, will be enforceable by Petro in accordance with their
respective terms, except as may be limited by bankruptcy, reorganization,
fraudulent conveyance, insolvency and similar laws of general application
relating to or affecting the enforcement of rights of creditors and subject to
general principles of equity. There are no defaults by Seller thereunder and
Seller knows of no defaults thereunder by any other party thereto, and, to the
best knowledge of Seller, no event has occurred that with the lapse of time or
action or inaction by any party thereto would result in a violation thereof or a
default thereunder. Between the Effective Date of this Agreement and the
Closing, Seller may enter into additional contracts and agreements in the
ordinary course of its business, or renew any existing contract for a term not
exceeding one (1) year and any such renewals and additional contracts will be
disclosed to Petro by Seller, in writing, at least three (3) days prior to the
Closing, said disclosure including a copy of each such additional contract or
renewed contract. Petro shall retain the right to reject any such additional
contract (but not any renewed contract) at the Closing, if said additional
contract (i) has a value (cost or benefit) to the Business in excess of $500 per
month during the term of said contract, or (ii) has a term in excess of twelve
(12) months following the Closing Date, in which case such rejected additional
contract shall not become part of the Scheduled Contracts, shall not be assigned
to Petro, and shall not be assumed by

 

8



--------------------------------------------------------------------------------

Petro. All such renewed contracts, and all such additional contracts not so
rejected by Petro at Closing shall become part of the Scheduled Contracts, shall
be assigned to Petro and shall be assumed by Petro as part of this transaction
except as noted in the list of Scheduled Contracts. None of the rights under the
Scheduled Contracts will be impaired by the consummation of the transactions
contemplated by this Agreement, and all such rights will inure to and be
enforceable by Petro after the Effective Time of Closing without the
authorization, consent, approval, Permit or licenses of, or filing with, any
other Person. The term “Person” as used herein shall mean an individual,
partnership, joint venture, corporation, bank, trust, unincorporated
organization or a Governmental Body.

 

(f) Real Property.

 

(1) Seller has and will convey to Petro good, indefeasible and marketable title
to the Real Property, free and clear of any and all Liens (including without
limitation all leases, licenses, restrictions, restrictive covenants and
rights-of-way) other than Permitted Encumbrances.

 

(2) To Seller’s knowledge, the Real Property does not violate in any material
respect any provisions of any applicable building code, fire, health or safety
regulations, or other governmental ordinances, orders or regulations.

 

(3) There are no parties in possession of any portion of the Real Property as
lessees, tenants at sufferance or trespassers, except as disclosed in Exhibit G
hereto.

 

(4) There is no pending or, to Seller’s knowledge, threatened condemnation or
similar proceeding or assessment affecting the Real Property, or any part
thereof, nor to the best knowledge and belief of Seller is any such proceeding
or assessment contemplated by any Governmental Body.

 

(5) Seller has complied in all material respects with all applicable laws,
ordinances, regulations, statutes, rules and restrictions relating to the Real
Property and any part thereof. Seller has applied for and has obtained,
governmental approval and permits, to construct on the Real Property certain
improvements to expand its main building, erect an additional retail building,
install a gasoline fuel island with canopy, and for additional parking as more
fully detailed in Exhibit L. The terms for the approval of the completion of
said improvements are attached hereto in Exhibit M. To the extent assignable at
Closing, Seller will assign its full interest in the approvals and permits
described in Exhibits L and M to Petro by means of the General Conveyance,
Transfer and Assignment.

 

9



--------------------------------------------------------------------------------

(6) There are water, sewer, gas, phone and electricity lines to the Real
Property which are available to Petro and which are sufficient for service on
the Real Property and for the conduct of the Business. Seller shall retain its
primary telephone and fax numbers for the Business 609-291-1154 and 609-291-0199
but shall assign all other telephone numbers used by the Business to Petro at
Closing.

 

(7) Except for the possible access interference noted in Section 2.01(c)(3)
above, the Real Property has full and free access to and from public highways,
streets or roads and, to the best knowledge and belief of Seller there is no
pending or threatened proceeding by any Governmental Body which would impair or
result in the termination of such access.

 

(g) Material Contracts. The Scheduled Contracts listed in Exhibit B hereto are
all of the contracts, leases, agreements and instruments material to the conduct
of the Businesses or requiring the performance by Seller of any material
obligations (“material” as used in this paragraph to describe these contracts
shall have the value and time limitations as set forth in Section 2.01(e) above)
of Seller after the date hereof. There are no existing defaults by Seller, or to
the best knowledge of Seller other parties, under any of the contracts, leases,
agreements and instruments listed on Exhibit B hereto.

 

(h) Personal Property and Inventory.

 

(1) Seller has and will convey to Petro good, indefeasible and marketable title
to the Personal Property and Inventory, free and clear of any Liens (including
without limitation all leases, licenses, and restrictions) other than Permitted
Encumbrances.

 

(2) Seller has complied in all material respects with all applicable laws,
ordinances, regulations, statutes, rules and restrictions relating to the
Personal Property and Inventory and any part thereof.

 

(3) The Personal Property material to the Business is in good commercial
condition. The Inventory is saleable in the ordinary course of business.

 

(i) Environmental Matters. Without in any manner limiting any other
representations and warranties set forth in this Agreement or in the Conveyance
Documents or Operative Documents, except as disclosed to Petro by Seller as set
forth in Exhibit H hereto:

 

(1) To the actual knowledge of Seller, there are no operations currently or
previously conducted on or conditions of the Real Property which constitute or
would cause a violation of, non-compliance with or

 

10



--------------------------------------------------------------------------------

liability under, any Environmental Laws in any way relating to the Real Property
as of and after the Closing, and

 

(2) without in any manner limiting the generality of (1) above, to the actual
knowledge of Seller:

 

(i) except in accordance with Environmental Laws (including, without limitation,
the obtaining of necessary Permits), no Materials of Environmental Concern (as
defined below) have been used, generated, manufactured, stored or treated, or
disposed of, landfilled or in any other way Released (and no Release is
threatened), on, under or about the Real Property or transported to or
therefrom, and to the actual knowledge of Seller, no Materials of Environmental
Concern have been generated, manufactured, stored or treated or disposed of,
landfilled or in any other way Released (and no Release is threatened), on,
under, about or from any property adjacent to the Real Property,

 

(ii) Seller is not now, and will not be as of the Closing, as a result of the
operation or condition of the Business prior to or at the Closing, subject to
any (a) contingent liability in connection with any Release or threatened
Release of any Materials of Environmental Concern into the environment whether
on, under or off the Real Property or (b) removal, reclamation or remediation
requirements under Environmental Laws or any reporting requirements related
thereto,

 

(iii) Seller has not been named as a potentially responsible party under, and
the Real Property has not been nominated or identified as a facility which is
subject to an existing or potential claim under, the Comprehensive Environmental
Response Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601,
et. seq. (“CERCLA”) or comparable Environmental Laws, and the Real Property is
not subject to any Lien arising under Environmental Laws,

 

(iv) Seller has all environmental permits and environmental and pollution
control equipment necessary for compliance in all material respects with all
Environmental Laws, including the current requirements thereof (including,
without limitation, all applicable Permits) and operation of the Business as
presently conducted,

 

(v) no Materials of Environmental Concern have been placed, deposited or buried
on the Real Property except for motor fuels stored in compliance with
Environmental Laws,

 

11



--------------------------------------------------------------------------------

(vi) there are no underground storage tanks, pits, sumps or impoundments (as
defined under Environmental Laws) located on or under the Real Property, except
as disclosed in Exhibit I hereto,

 

(vii) Seller has not been named as a potentially responsible party in connection
with any off-site locations to which Materials of Environmental Concern have
been sent by or on behalf of Seller for disposal, storage, treatment, recycling,
or processing and none of the off-site locations where Materials of
Environmental Concern from the Real Property or from any of the Assets of Seller
have been stored, treated, recycled, disposed of or Released, has been nominated
or identified as a facility which is subject to an existing or potential claim
under CERCLA, the Resource Conservation and Recovery Act, as amended, 42 U.S.C.
§ § 6921-69396 (“RCRA”) corrective action requirements or comparable
Environmental Laws, or for violation or revocation of any of its RCRA or other
storage, transfer, treatment, recycling or disposal permits,

 

(viii) Seller has not received any notices of any Release or threatened Release
of Materials of Environmental Concern, or of any violation of, noncompliance
with, or remedial obligation under, Environmental Laws, relating to the
ownership, use, maintenance, operation of, or conduct of the Business or Real
Property nor is there any basis for any of the foregoing,

 

(ix) there are no notices of violations, notices of potential liability, writs,
injunctions, decrees, orders or judgments outstanding, or lawsuits, claims,
proceedings or investigations pending or, to the best knowledge of Seller,
threatened, relating to the ownership, lease, use, maintenance, operation of, or
conduct of the Business or Real Property under or in respect of any
Environmental Laws, nor is there any basis for any of the foregoing,

 

(x) Seller has provided or made available to Petro all files and records in the
possession or control of Seller and relating to the Real Property and the
Business, as to (i) compliance of prior and current activities on, or related to
the Real Property with Environmental Laws (including environmental monitoring
data, investigations, studies and reports); (ii) environmental audit reports;
(iii) spill notifications; (iv) notices and correspondence to and from
Governmental Bodies; (v) permits (which permits, if any, Seller shall use its
best efforts to cause to be transferred to Petro on

 

12



--------------------------------------------------------------------------------

or after the Closing), approvals, registration, authorizations, licenses, and
applications therefor; (vi) hazardous waste manifests; (vii) emergency and
safety procedures; (viii) inspection reports; (ix) reclamation, contingency and
closure plans; and (x) other documents or materials pertaining to compliance
with Environmental Laws, permitting or possible environmental claims or
liabilities.

 

As used in this Agreement, (i) “Materials of Environmental Concern” shall mean
any solid or hazardous waste, hazardous substance, pollutant, contaminant, oil,
petroleum product, commercial product or other substance (x) which is listed,
regulated or designated as toxic or hazardous (or words of similar meaning and
regulatory effect), or with respect to which remedial, removal or reclamation
obligations may be imposed, under any Environmental Laws or (y) exposure to
which may pose a health or safety hazard, (ii) “Environmental Laws” means any
applicable federal, state, or local laws, rules, or regulations, common law or
strict liability provisions, and any judicial or administrative interpretations
thereof, including any judicial or administrative orders or judgments, relating
to health, safety, industrial hygiene, pollution or environmental matters
enacted, promulgated or in effect as of the Closing Date and (iii) “Release”
means any spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, dumping or dispersing into the environment
(including the abandonment or discarding of barrels, containers, and other
closed receptacles containing any Materials of Environmental Concern.

 

(j) Disclosures.

 

(1) No representation or warranty of Seller contained in this Agreement contains
any untrue statement. No representation or warranty of Seller contained in this
Agreement omits to state a material fact necessary to make the statements herein
or therein, in light of the circumstances under which they were made, not
misleading.

 

(2) Seller, for itself and on behalf of its affiliates, warrants and agrees that
neither Seller nor any affiliate of Seller will sell land or other assets to a
competitor of Petro to be used in the establishment of a truck stop or travel
plaza within a 50 mile radius of the Business within 100 months following
Closing.

 

2.02 Representations and Warranties of Petro. Petro represents and warrants to
Seller that the following are true and correct on and as of the date of this
Agreement and will be true and correct through the Effective Time of Closing as
if made on and as of such dates:

 

(a) Petro is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware and is qualified to transact
business and is in good standing as a foreign limited partnership in the

 

13



--------------------------------------------------------------------------------

jurisdictions where it is required to qualify in order to conduct its businesses
as presently conducted except where the failure to be qualified would not have a
material adverse effect. Petro has the partnership power and authority to own,
lease or operate all properties and assets now owned, leased or operated by it
and to carry on its businesses as now conducted.

 

(b) Petro may execute, deliver and perform this Agreement without the necessity
of Petro obtaining any consents, approvals, authorizations or waivers or giving
any notices or otherwise, except such consents, approvals, authorizations,
waivers and notices which have been obtained and are unconditional and are in
full force and effect and such notices which have been given.

 

(c) The execution, delivery and performance of this Agreement do not and will
not:

 

(1) constitute a violation of the Partnership Certificate or Partnership
Agreement of Petro,

 

(2) constitute a violation of any statute, judgment, order, decree or regulation
or rule of any Governmental Body applicable or relating to Petro, or

 

(3) constitute a default under any contract to which Petro is a party.

 

(d) This Agreement has been duly authorized by the Board of Directors of Petro
and constitutes the legal, valid and binding obligation of Petro, enforceable in
accordance with its terms, except as may be limited by bankruptcy,
reorganization, insolvency and similar laws of general application relating to
or affecting the enforcement of rights of creditors and subject to general
principles of equity.

 

ARTICLE III.

 

FEASIBILITY PERIOD AND CERTAIN COVENANTS

 

3.01 Inspections and Environmental Investigations.

 

Petro and its advisors shall have a period of sixty (60) days (the “Feasibility
Period”), commencing with the Effective Date within which Petro shall be
entitled to conduct, at Petro’s expense, such inspections, investigations,
studies and reviews with respect to or concerning the Real Property, the
Personal Property, the Inventory, and the Business, and the transactions
contemplated by this Agreement, and do such environmental investigation and
testing as Petro shall reasonably desire to conduct with respect thereto,
including Phase I and Phase II Assessments. Seller agrees to give to Petro and
its representatives such access to the premises, and facilities,

 

14



--------------------------------------------------------------------------------

constituting the Real Property, and books and records of Seller concerning
operations thereon as Petro shall reasonably request in connection with its
inspections and investigations, and to allow Petro and its representatives to
perform such inspection, assessing, testing, monitoring and investigation that
Petro reasonably deems necessary. All such investigations of Petro shall be
conducted only after (i) giving Seller at least two (2) days prior notice of
such investigative activity, such notice to be given to Michael Kirschner, Fred
Kirschner, John Diab, Sr. or Mike Mentzer, (ii) providing to Seller proof of
liability insurance covering personal injury and property damage while Petro is
conducting such investigations on the Real Property naming Seller as an
additional insured for at least $2,000,000, and (iii) only in such manner as to
not interfere unreasonably with the business and operations of Seller. Petro
agrees to repair any damage or alteration to the Real Property caused by any
such environmental or other investigation or testing so that the Real Property
is restored to its condition as immediately prior to such investigation or
testing. Petro agrees to indemnify, defend, and hold harmless Seller from and
against any and all cost, liability and expense (including reasonable attorneys’
fees) arising out of physical damage to, or mechanics’ liens which attach to,
the Real Property by reason of Petro’s activities on the Real Property during
the Feasibility Period. In the event that for any reason whatsoever Petro shall
determine that the Real Property, the Personal Property, the Inventory, or the
Business in general are unacceptable to Petro, Petro shall give written notice
to Seller prior to 5:00 p.m. El Paso, Texas Time on the last day of the
Feasibility Period, in which event, Petro may, at its sole option, terminate
this Agreement as to any or all of the Assets, or exercise any of the rights and
remedies provided to it hereunder.

 

Upon or before the expiration of the Feasability Period, Petro shall provide to
Seller any and all results of its environmental and other investigation or
testing, including any Phase I or Phase II Assessments of the Real Property and
shall advise Seller in writing of any determination by Petro that any condition,
event, circumstance, activity, practice, incident, action or plan relating to
any of the Assets, the Real Property or Business requires reclamation, removal,
remediation, or repair, or is in noncompliance with or may result in liability
under any Environmental Laws. In such event, Petro and Seller shall consult as
to the appropriate course of action and seek to agree upon the same. If the
parties reach agreement as to the appropriate course of action, such agreement
shall be reduced to writing and signed by the parties as an amendment to this
Agreement (“Environmental Amendment”). Subject only to any terms in the
Environmental Amendment expressly to the contrary, Petro covenants that at all
times following Closing, Petro will not bring any law suit, or file any adverse
claim in any pending suit in which it is a party, against Seller on account of
any environmental or other condition or non-compliance with Environmental Laws,
or other laws, if any, of the Assets, the Real Property, the Personal Property,
the Inventory and the Business. In the event Seller and Petro are unable to
agree as to the appropriate course of action, Petro shall give written notice to
Seller prior to 5:00 pm El Paso, Texas Time on the last day of the thirty (30)
day period commencing with Seller’s receipt of the completed investigations and
testing reports, in which event, Petro may, at its sole option, terminate this
Agreement. Failure of Petro to provide timely written notice of non-agreement
shall be deemed a waiver of any right to terminate this Agreement on account of
any condition

 

15



--------------------------------------------------------------------------------

or non-compliance with Environmental Laws or other laws and acceptance by Petro
of the Assets, the Real Property, the Personal Property, the Inventory and the
Business, AS IS and WHERE IS regardless of the condition or non-compliance with
Environmental Laws or other laws, and without recourse to Seller except as set
forth herein. Upon such waiver and acceptance and/or upon Closing under this
Agreement, except as expressly provided in this Agreement (including in Section
7.01(d) hereof) or the Environmental Amendment, (a) Seller shall not be liable
for any latent or patent defects in any of the Assets, Personal Property, or
Real Property; and shall not be bound in any manner whatsoever by any
environmental guaranty, promise, projection or other information pertaining to
the Assets, Real Property, the Personal Property, the Inventory and the
Business, made or furnished or claimed to have been made or furnished, by Seller
or any other person or entity, including, without limitation, any partner,
member, manager, shareholder, employee or agent (collectively with Seller, the
“Seller Parties”) representing or purporting to represent Seller whether
verbally or written, and (b) upon Closing hereunder, Petro hereby releases each
Seller Party from all liability of any kind or nature arising with respect to
any environmental or other condition now or hereafter existing at the Real
Property and covenants and agrees that it will not bring any lawsuit, or file
any adverse claim in any pending suit in which it is a party, against any Seller
Party on account of any environmental or other condition or the noncompliance
with Environmental Laws or other laws of the Assets, the Real Property, the
Inventory and the Business.

 

3.02 Title and Survey.

 

(a) Petro shall cause Stewart Title Company (the “Title Company”), within ten
(10) days after the Effective Date, to issue a preliminary title report and
Commitment for Title Insurance (“Commitment”) to Petro, with a copy to Seller,
covering the Real Property, the Commitment to be accompanied by legible copies
of all recorded documents relating to easements, rights-of-way, restrictions,
covenants, encumbrances, liens and other matters affecting the Real Property.
The Commitment shall contain an irrevocable commitment by the Title Company to
issue the applicable Title Policy (as defined in Section 4.01(d)) on the Closing
Date. Petro shall give Seller written notice on or before 5:00 p.m. El Paso,
Texas Time on the last day of the Feasibility Period that the condition of title
as set forth in the Commitment is or is not satisfactory, and if Petro states
that the condition of the title is not satisfactory, Seller shall, at its sole
cost and expense, promptly undertake to eliminate or modify all such
unacceptable matters to the reasonable satisfaction of Petro. Seller agrees to
use its commercially reasonable efforts to satisfy any such objections. If as of
the Effective Time of Closing, Seller is unable to satisfy said objections,
Petro may, at its option, (i) accept title subject to the objections raised by
Petro, in which event said objections shall be deemed to be waived for all
purposes, (ii) undertake to cure such objections, in which event the Effective
Time of Closing shall be delayed for a reasonable period of time, not to exceed
forty five (45) days, during which Petro shall be entitled to attempt to effect
a cure of such objections and in such event, Petro shall be entitled to a credit
against the Purchase Price to the extent of any reasonable costs and

 

16



--------------------------------------------------------------------------------

expenses incurred by Petro in connection with such curative action, or (iii)
terminate this Agreement. All matters that are accepted or waived in writing by
Petro shall be considered “Permitted Exceptions”.

 

(b) Within thirty (30) days after the Effective Date, Petro, at its sole cost
and expense, shall cause to be delivered to the Title Company, with a copy to
Seller, a current land title survey(s) of the Real Property (the “Surveys”),
prepared by a duly licensed land surveyor acceptable to Petro. Each of the
Surveys shall:

 

(1) Set forth an accurate metes and bounds description of the Real Property;

 

(2) Locate all existing easements (setting forth the recording information for
such easements), all alleys, streets and roads;

 

(3) Show all encroachments upon the Real Property;

 

(4) Show all existing improvements, parking lots, power lines, fences,
landscaping and other improvements;

 

(5) Show all dedicated public streets providing access to the Real Property and
whether such access is paved to the property line of the Real Property; and

 

(6) Contain the surveyor’s certificate to Petro that there are no encroachments
upon the Real Property except as shown and that the Survey is correct.

 

Petro hereby agrees to cause such additional surveying work to be timely
completed as may be necessary or required by the Title Company for its issuance
of the Title Policy.

 

Petro shall give Seller written notice on or before 5:00 p.m El Paso, Texas Time
on the last day of the Feasibility Period that the condition of the Surveys is
or is not satisfactory, and if Petro states that the condition of the Surveys is
not satisfactory, Seller shall, at its sole cost and expense, promptly undertake
to eliminate or modify all such unacceptable matters to the reasonable
satisfaction of Petro. Seller agrees to use its commercially reasonable efforts
to satisfy any such objections. If as of the Effective Time of Closing, Seller
is unable to satisfy said objections, Petro may, at its option, (i) accept the
Real Property subject to the objections raised by Petro, in which event said
objection shall be deemed waived for all purposes, (ii) undertake to cure such
objections, in which the Effective Time of Closing shall be extended for a
reasonable period of time, not to exceed forty five (45) days, during which time
Petro shall be entitled to attempt to effect a cure of such objection and in
such event, Petro shall be entitled to a credit against the Purchase Price to
the extent of any reasonable costs and expenses incurred by Petro in

 

17



--------------------------------------------------------------------------------

connection with such curative action, or (iii) terminate this Agreement. All
matters that are accepted or waived in writing by Petro shall be considered
“Permitted Exceptions”.

 

(c) UCC Lien Searches. Within ten (10) days after the Effective Date, Petro, at
its sole cost and expense, shall obtain UCC lien searches in the State of New
Jersey, and in any other jurisdiction where such search is desired by Petro, and
any other form of lien searches for judgment liens or tax liens, for the purpose
of determining if there are any liens or encumbrances, of record, pertaining to
or against the Personal Property or Inventory. Petro will furnish Seller with
copies of all such lien searches. Petro shall give Seller written notice on or
before 5:00 p.m. El Paso, Texas Time on the last day of the Feasibility Period
that the condition of title to the Personal Property or Inventory, as revealed
by the lien searches, is or is not satisfactory, and if Petro states that the
condition of the title is not satisfactory, Seller shall, at its sole cost and
expense, promptly undertake to eliminate or modify such unacceptable matters to
the reasonable satisfaction of Petro, which may include Seller’s written
representation that any lien or encumbrance pertaining to or against the
Personal Property or Inventory, will be paid and released as part of the
Closing. Seller agrees to use its commercially reasonable efforts to satisfy any
such objections. If as of the Effective Time of Closing, Seller is unable to
satisfy said objections, Petro may, at its option, (i) accept title subject to
the objections raised by Petro, in which event said objections shall be deemed
to be waived for all purposes, (ii) undertake to cure such objections, in which
event the Effective Time of Closing shall be delayed for a reasonable period of
time, not to exceed forty five (45) days, during which Petro shall be entitled
to attempt to effect a cure of such objections and in such event, Petro shall be
entitled to a credit against the Purchase Price to the extent of any reasonable
costs and expenses incurred by Petro in connection with such curative action, or
(iii) terminate this Agreement. All matters that are accepted or waived in
writing by Petro shall be considered “Permitted Exceptions”.

 

3.03 Confidentiality. In connection with the transactions contemplated by this
Agreement, in addition to, and not by way of limitation of any other obligations
of the parties under or pursuant to any other agreement, whether written or
oral, with each other or any other obligations at law or in equity, all
information furnished to a party or to any other Person for the benefit of a
party will be kept confidential by the party, such other Person and their
respective associates, affiliates, agents, employees, consultants, financing
sources and advisors (collectively, “Party Representatives”) prior to the
Closing Date, or in the event the Closing does not occur, at all times, and will
not be used in any manner adverse to the furnishing party. During such time, the
Party will hold and will cause the Party Representatives to hold in strict
confidence, unless compelled to disclose by judicial or administrative process
or, in the opinion of its counsel, by other requirements of law, including the
filing of a form 8-K or similar public disclosure document, all documents and
information concerning the transactions contemplated by this Agreement (except
to the extent that such information can be shown to have been (1) previously
available to the Person to which it was furnished on a non-confidential basis
prior to its disclosure, (2) in the public domain or (3) available on a
non-confidential

 

18



--------------------------------------------------------------------------------

basis from a Person other than a Person not bound by any confidentiality
agreement). A Party may release or disclose such information to any Party
Representative in connection with this Agreement prior to the Closing Date or in
the event the Closing does not occur only if the Party Representatives are
informed of the confidential nature of such information and they agree
(substantially similar in substance to the matters contained in this Section
3.03) to such confidential treatment of all such information. Notwithstanding
the foregoing, if a Person has been requested or is required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any information, the Person
so being required will promptly notify the parties so that they may seek an
appropriate protective order. Each Party warrants that it and each Party
Representative will cooperate fully with the other parties in seeking such a
protective order.

 

3.04 Best Efforts to Satisfy Conditions. Seller shall use its commercially
reasonable efforts to cause the conditions of the obligations of Petro contained
in Section 4.01 to be satisfied to the extent that the satisfaction of such
conditions is in the control of Seller, and Petro shall use its commercially
reasonable efforts to cause the conditions of the obligations of Seller
contained in Section 4.02 to be satisfied to the extent that the satisfaction of
such conditions is in the control of Petro.

 

3.05 No Public Announcements or Negotiation with Others.

 

(a) The parties hereto shall not issue any press release or make any public
statement regarding the transactions contemplated by this Agreement (except for
any filing or disclosure required by law or regulation such as a form 8-K or
similar public disclosure) without obtaining the prior written consent of the
other party, which consent shall not be unreasonably withheld.

 

(b) Unless and until this Agreement shall have been terminated by Petro or
Seller in accordance with the provisions hereof, neither Seller, nor any of the
partners, officers or directors, employees or agents of Seller, nor any
affiliates of any of them whom they are able to influence shall:

 

(1) directly or indirectly, encourage, solicit, initiate or participate in any
way in any discussions or negotiations with, or provide any information or
assistance to, or enter into any agreement with, any Person or other entity or
group (other than Petro or an affiliate or an associate of Petro) concerning the
acquisition, leasing or other disposition of the Assets or assist or participate
in, facilitate or encourage any effort or attempt by any other Person to do or
seek to do any of the foregoing; or

 

(2) disclose, directly or indirectly, any information not customarily disclosed
to any Person concerning the Assets, afford to any other person access to their
properties, books or records or otherwise assist or encourage any Person in
connection with any of the foregoing.

 

19



--------------------------------------------------------------------------------

In the event any of the foregoing parties shall receive any offer for a
transaction of the type referred to in this Section 3.05, or any such party is
approached with respect to or otherwise made aware of, any such solicitation,
discussion, negotiation, or inquiry, Seller shall promptly inform Petro as to
any such matter.

 

3.06 Consents of Third Party. Seller shall use its best efforts to obtain any
consents of Persons required in order for Seller to sell and transfer the Real
Property, the Personal Property, the Inventory, the Scheduled Contracts and the
Business pursuant to this Agreement and to assign to Petro the Scheduled
Contracts.

 

3.07 Vacate Real Properties. Seller shall vacate the Real Property at the
Effective Time of Closing and to cause all parties in possession at that time to
vacate except as permitted pursuant to any Scheduled Contract assigned to Petro
or as otherwise set forth herein.

 

ARTICLE IV.

 

CONDITIONS OF CLOSING

 

4.01 Conditions of Obligations of Petro. The obligations of Petro to consummate
the transactions contemplated under this Agreement with regard to the purchase
and sale of the Assets are subject to the satisfaction of the following
conditions, each of which may be waived in writing by Petro:

 

(a) Representations and Warranties; Performance of Obligations.

 

(1) The representations and warranties of Seller set forth in Section 2.01
hereof and in each Conveyance Document or Operative Document or other
certificate, agreement, document or instrument delivered on or before the
Closing Date in connection with the Transactions contemplated hereby shall have
been and shall be true and correct on and as of the date of this Agreement, and
shall be true and correct on and as of the Closing Date, as though made on and
as of the Closing Date.

 

(2) Seller shall have performed the covenants, agreements and obligations
required to be performed by them under this Agreement and each Conveyance
Document or Operative Document prior to and on the Closing Date.

 

(3) Seller shall have delivered to Petro its certificates confirming the
satisfaction of the conditions set forth in subparagraphs (1) and (2) above and
such other matters that Petro may reasonably request.

 

(b) Environmental Review Report and Investigations. Petro, if it so desires,
shall have obtained, at its cost and expense, such updated Phase I and/or

 

20



--------------------------------------------------------------------------------

Phase II Environmental Site Assessments Reports with respect to the Real
Property, which shall confirm that there has been no material adverse change in
the environmental condition of such Real Property or its compliance with
Environmental Laws from the status as accepted by Petro in its due diligence
investigation pursuant to Section 3.01, if accepted by Petro thereunder.

 

(c) Delivery of Instruments. Seller shall have delivered to Petro the duly
authorized and executed Conveyance Documents, subject to all of the terms and
conditions set forth herein, all other Operative Documents, and such other
documents and instruments that Petro may reasonably request to effect the
transfer and conveyance under the transactions as contemplated herein, all in
form and substance acceptable to Petro.

 

(d) Title Policy. At the Closing, the Title Company shall have issued to Petro,
at Petro’s sole cost and expense, a Title Policy (as defined below) in the
amount of the Purchase Price with respect to the Real Property according to the
Allocation of the Purchase Price, insuring that Petro owns good, indefeasible
and marketable title to the Real Property, subject to no exceptions other than
(i) Permitted Exceptions as defined herein; (ii) printed general exceptions
appearing in the form of the Title Policy; (iii) the exception as to taxes which
shall have inserted the year of the Closing; (iv) the “survey exception” amended
to read “shortages in area”; and (v) any other exceptions which Petro approves
in writing. For purposes of this Agreement, the term “Title Policy” shall mean
an ALTA form Owner’s Policy of Title Insurance to be issued pursuant to the
terms of this Section 4.01(d).

 

(e) Consents, Notices and Approvals. All Governmental Approvals and all other
consents and approvals of all Persons and Governmental Bodies necessary for the
consummation of the purchase and sale contemplated hereunder shall have been
duly issued or given and delivered to Petro, all notices to any Person or
Governmental Bodies required by any of the foregoing to be given shall have been
duly given, and all necessary action shall have been taken to assign to Petro
the Scheduled Contracts.

 

(f) Other Matters. Seller shall have delivered to Petro, in form and substance
reasonably satisfactory to counsel for Petro, such certificates and other
evidence as Petro may reasonably request as to the satisfaction of the
conditions contained in this Section 4.01.

 

(g) Vacate Real Properties. Seller shall vacate and shall cause all other
parties in possession to vacate the Real Property at the Effective Time of
Closing except parties in possession pursuant to any Scheduled Contract.

 

(h) Certification. Seller shall have delivered to Petro a Non-Foreign Person
Certification in a form reasonably acceptable to Petro.

 

21



--------------------------------------------------------------------------------

(i) Financing. Petro’s obligation to close and consummate the transactions
contemplated by this Agreement shall be absolutely subject to Petro’s having
obtained financing for these transactions in substance and amounts, and upon
terms and conditions satisfactory to Petro in its sole opinion. Following the
Effective Date, Petro agrees to update the Seller, from time to time, with the
progress of Petro’s note issuance financing process so that Seller will be
reasonably informed on the status of such financing efforts. Petro agrees that
it will have commenced its financing process no later than thirty (30) days
following the Effective Date, and Petro will give Seller written notice of the
actual date of such commencement. When Petro has obtained its financing as
described hereunder, it will give Seller written notice thereof in order to
comply with the timing of the Closing as set forth in Section 6.01(a). Petro’s
failure to close this purchase transaction after obtaining such financing shall
give rise to the remedy provided to Seller set forth in Section 5.02 below. The
parties acknowledge that the financing sought by Petro will be in an amount in
excess of the Purchase Price hereunder, and Petro agrees that upon obtaining
said financing, the proceeds thereof will be allocated to the Closing of this
transaction on a first priority basis.

 

4.02 Conditions of Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement with regard to the
purchase and sale of the Real Property are subject to the satisfaction of the
following conditions, each of which may be waived in writing by Seller:

 

(a) Representations and Warranties; Performance of Obligations. The
representations and warranties of Petro set forth in Section 2.02 hereof and in
each Conveyance Document or Operative Document or other certificate, agreement,
document or instrument delivered on or before the Closing Date in connection
with the transactions contemplated hereby shall have been and be true and
correct on and as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date. Petro shall have performed the
covenants, agreements and obligations necessary to be performed by it under this
Agreement and each Conveyance Document or Operative Document prior to the
Closing Date.

 

(b) Purchase Price. Petro shall have delivered to Seller by wire transfer the
Purchase Price attributable to each of the Real Property, the Personal Property,
the Scheduled Contracts, and the Inventory Purchase Price.

 

(c) Delivery of Instruments. Petro shall have delivered to Seller the duly
authorized and executed Conveyance Documents, subject to all of the terms and
conditions set forth herein, all other Operative Documents, and such other
documents and instruments that Seller may reasonably request to effect the
transactions contemplated herein, all in form and substance acceptable to
sellers.

 

22



--------------------------------------------------------------------------------

(d) Other Matters. Petro shall have delivered to Seller, in form and substance
reasonably satisfactory to Seller’s counsel, such certificates and other
evidence as Seller may reasonably request as to the satisfaction of the
conditions contained in this Section 4.02.

 

(e) Franchise Agreements. Petro shall have duly executed and delivered to the
Seller all documents necessary to be executed in connection to the termination
of the Petro Franchise Agreements relating to the Business.

 

ARTICLE V.

 

PETRO’S FINANCING; FAILURE TO CLOSE

 

5.01 Financing Contingency. As set forth in Section 4.01(i) above, Petro’s
obligations hereunder are contingent upon its obtaining note issuance financing
for this transaction.

 

5.02 Petro’s Closing Obligation. Petro and Seller are parties to a Franchise
Agreement dated December 29, 1995, as amended on October 31, 2001 to provide an
Exhibit A covering royalty payments (collectively, the “Franchise Agreement”)
which are escrowed under an Escrow Agreement also dated October 31, 2001 (the
“Escrow Agreement”) pursuant to which certain funds, referred to in the Escrow
Agreement as the “Escrowed Funds,” are being held by the Escrow Agent named
therein. By way of amendment to the Franchise Agreement and Escrow Agreement,
Petro and Seller agree that in the event that Petro obtains the financing
necessary for it to complete the purchase transaction as set forth herein, but
subsequently fails to Close this transaction for any reason other than (i) the
default of Seller, or (ii) due to Petro’s uncured objection to the condition of
the Titles, the Commitment, and the Surveys as set forth in Section 3, then the
Escrow Agreement shall be terminated and Seller shall receive all of the
Escrowed Funds as liquidated damages for Petro’s failure to Close, thereby
releasing Seller and Petro from any further obligations under this Agreement. In
addition, the Franchise Agreement shall be deemed extended as provided therein
and amended to provide that:

 

(a) the royalty payment scheduled provided in Exhibit A shall remain in effect
through the balance of the term of the Franchise Agreement, but no further
escrow of payments shall be required;

 

(b) Seller shall have the right at any time thereafter to terminate the
Franchise Agreement upon twelve (12) months prior written notice to Petro. Upon
such termination, Seller shall have no further obligation to Petro (other than
payment of franchise fees or other indebtedness through the date of termination)
including, without limitation, non-compete covenants and right of first refusal
with respect to the truck stop property. Following the Effective Date, Petro and
Seller shall give the Escrow Agent written notice of this provision.

 

23



--------------------------------------------------------------------------------

ARTICLE VI.

 

CLOSING DATE; CURE; TERMINATION OF AGREEMENT

 

6.01 Closing Date.

 

(a) Subject to the right of Petro to terminate this Agreement pursuant to
Sections 3.01, 3.02, and 3.03, the Closing for the purchase and sale
contemplated by this Agreement shall, unless another date or place is agreed to
in writing by Seller and Petro, take place at the offices of the Title Company,
at 10:00 a.m., local time on or before May 31, 2005. However, the parties agree
to use their best efforts to have the Closing take place upon the later of (i)
ten (10) days following the end of the Feasibility Period, unless extended as
set forth in Article III, or (ii) ten (10) days following Petro’s obtaining its
financing for this transaction as set forth in Section 4.01(i). As used in this
Agreement, the term “Closing” shall mean the closing of the purchase and sale of
each of the Assets and the Business, and the terms “Closing Date” shall mean
either the date for the Closing specified in this Section 6.01(a). It is agreed
and understood that the Closing for all of the Assets shall take place
simultaneously on the same date.

 

(b) For all purposes hereof, the term “the Effective Time of Closing” shall
occur upon the delivery of the applicable Conveyance Documents and the other
Operative Documents and the satisfaction of the other conditions as contemplated
herein on the Closing Date.

 

6.02 Opportunity to Cure.

 

In the event that Petro shall notify Seller of its decision not to consummate
the sale and purchase of the Real Property hereunder due to the failure of any
of the conditions contained herein to be satisfied, Seller shall have the
opportunity for a reasonable period of time to take such action as may be
necessary to remedy the circumstances which have resulted in the failure of such
condition or conditions to be satisfied.

 

6.03 Termination of Agreement.

 

This Agreement may, by written notice given at or prior to Closing in the manner
hereinafter provided, be terminated or abandoned:

 

(1) By Petro if a material default or breach shall be made by Seller with
respect to the due and timely performance of any of their or its covenants and
agreements contained herein or in any Conveyance Document or Operative Document,
or with respect to the correctness of or due compliance with any of Seller’s
representations and warranties contained herein, and such default cannot be
cured and has not been waived;

 

24



--------------------------------------------------------------------------------

(2) By Seller if a material default or breach shall be made by Petro with
respect to the due and timely performance of any of its covenants and agreements
contained herein or in any Operative Document, or with respect to the
correctness of or due compliance with any of Petro’s representations and
warranties contained herein, and such default cannot be cured and has not been
waived;

 

(3) By mutual consent of Seller and Petro;

 

(4) In the event that the Effective Time of Closing shall not have occurred on
or before May 31, 2005, either Petro or Seller may terminate this Agreement; or

 

(5) By Petro as provided elsewhere in this Agreement.

 

In the event this Agreement is terminated pursuant to this Article VI, all
further obligations of the parties hereunder shall terminate, except that the
obligations as set forth in Sections 3.03, 3.04, 5.02, 8.02 and 8.03 shall
survive; provided, however, that if this Agreement is so terminated by one party
because one or more of the conditions to such party’s obligations hereunder is
not satisfied as a result of the other party’s failure to comply with any of its
obligations under any provision of this Agreement, it is expressly agreed and
understood that the terminating party’s right to pursue the equitable remedies
and legal remedies, as set forth herein, shall also survive such termination
unimpaired.

 

ARTICLE VII.

 

INDEMNIFICATION

 

7.01 Indemnity.

 

(a) Subject to Section 7.01(c) hereof, Seller agrees to indemnify and hold Petro
and Petro’s partners, officers, directors, shareholders, Affiliates, employees,
agents and employee plan fiduciaries (“Petro Indemnitees”) harmless from any and
all damages, losses, liabilities (joint or several), payments, obligations,
penalties, claims, response or remediation costs, litigation, demands, defenses,
judgments, suits, proceedings, costs, disbursements or expenses (including
without limitation, fees, disbursements and expenses of attorneys, accountants,
consultants and other professional advisors or contractors and of expert
witnesses and costs of investigation and preparation) of any kind or nature
whatsoever (collectively “Damages”), directly or indirectly resulting from,
relating to or arising out of:

 

(1) any breach of or inaccuracy in any representation or warranty contained in
Section 2.01 or in any Conveyance or Operative Document;

 

25



--------------------------------------------------------------------------------

(2) any breach or non-performance, partial or total, by Seller of any covenant
or agreement of Seller (or any affiliate or subsidiary thereof) contained in
this Agreement or in any Conveyance or Operative Document or any instrument or
agreement delivered pursuant to this Agreement;

 

(3) the ownership, management or use of the Real Property or the Personal
Property, prior to the Closing Date; the conduct of the Business prior to the
Closing Date; all contracts, agreements, obligations, commitments and
liabilities of Seller of every kind and character relating in any way to the
Business or the Real Property, other than obligations assumed by Petro under
Section 1.03;

 

(4) all pension, retirement, bonuses, severance pay, salaries and all other
compensation and benefits of whatsoever nature (including all liabilities to any
Person under ERISA and all liabilities to any Governmental Body) attributable to
service to or employment by Seller prior to the Closing Date; and any labor
organization claiming it had any right to represent any employees of Seller who
are employed by Petro subsequent to the applicable Closing Date, where such
claims for representation arise out of circumstances existing prior to the
Closing Date;

 

(5) any losses or costs of defending against any claims which may be made
against Petro by any Person claiming violations of any local, state, or federal
laws relating to the employment relationship, including, but not limited to,
wages, hours, concerted activity, nondiscrimination, occupational health and
safety and the payment and withholding of Taxes, where such claims arise out of
circumstances occurring prior to the Closing Date; and

 

(6) any other matters as to which Seller indemnifies Petro or Petro Indemnitees
under other express provisions of this Agreement or any Conveyance or Operative
Document, such indemnity provisions being incorporated in this Section 7.01(a)
by reference thereto.

 

(b) Subject to Section 7.01(c) hereof, Petro shall indemnify and hold Seller and
Seller’s partners, officers, directors, shareholders, Affiliates, employees, and
agents (“Seller Indemnitees”) harmless from, any and all Damages resulting from
or arising out of:

 

(1) any breach of any representation or warranty of Petro contained in Section
2.02 or in any Conveyance or Operative Document;

 

(2) the non-performance, partial or total, of any covenant or agreement of Petro
(or any affiliate or subsidiary thereof) contained in this

 

26



--------------------------------------------------------------------------------

Agreement, any Conveyance or Operative Document or any instrument or agreement
delivered pursuant to this Agreement; and

 

(3) Petro’s ownership, management or use of the Real Property or Personal
Property after the Closing Date, other than any and all matters for which Petro
and Petro Indemnitees are indemnified by Seller under the provisions of this
Agreement or any Conveyance or Operative Document.

 

(c) Seller shall retain liability, and Seller shall indemnify Petro and Petro
Indemnitees, for the payment of any Tax liabilities with respect to the Assets
and the conduct of the Business during all periods ending as of or prior to the
Closing Date and the transactions contemplated by this Agreement, other than the
liabilities expressly assumed by Petro in Section 1.03.

 

(d) The right of any Indemnitee to the indemnification provided in this Section
7 by Seller shall be limited as set forth in this paragraph. Except for (i) any
environmental matter or condition relating to the Real Property of which Seller
had knowledge and failed to disclose to Petro as required hereunder, or (ii) the
failure to pay any Tax Obligation with respect to the Assets or Business, Seller
shall not have indemnification liability until the total of all Claims asserted
by an Indemnitee against it exceeds $150,000, (the “Indemnification Floor
Amount”) and then only for the amount of Claims which exceed such
Indemnification Floor Amount. In determining whether Claims exceed the
Indemnification Floor Amount, the sum of all Claims submitted against Seller
shall be included regardless of any materiality qualification or limitation
otherwise set forth in this Agreement.

 

7.02 Notice and Participation. If a claim by a third party is made against a
party indemnified pursuant to this Article VII (“Indemnitee”), and if such
Indemnitee intends to seek indemnity with respect thereto under this Article
VII, the Indemnitee shall promptly, after the assertion of any claim or the
discovery of any fact upon which Indemnitee intends to base a claim for
indemnification under this Agreement (“Claim”), notify the party or parties from
whom indemnification is sought (“Indemnitor”) of such Claim. In the event of any
Claim, Indemnitor, at its option, may assume (with legal counsel acceptable to
the Indemnitee) the defense of any claim, demand, lawsuit or other proceeding in
connection with the Indemnitee’s Claim, and may assert any defense of Indemnitee
or Indemnitor; provided that Indemnitee shall have the right at its own expense
to participate jointly with Indemnitor in the defense of any claim, demand,
lawsuit or other proceeding in connection with the Indemnitee’s Claim and
provided further that failure to give such notice shall not preclude Indemnitee
making any Claim thereon if the failure or delay in giving such notice did not
prejudice Indemnitor. In the event that Indemnitor elects to undertake the
defense of any Claim hereunder, Indemnitee shall cooperate with Indemnitor to
the fullest extent possible in regard to all matters relating to the Claim
(including, without limitation, corrective actions required by applicable law,
assertion of defenses and the determination, mitigation, negotiation and
settlement of all amounts, costs, actions, penalties, damages and the like
related thereto)

 

27



--------------------------------------------------------------------------------

so as to permit Indemnitor’s management of same with regard to the amount of
Damages payable by the Indemnitor hereunder. Neither Petro nor Seller shall be
entitled to settle any Claim without the prior written consent of the other,
which consent shall not unreasonably be withheld.

 

7.03 Indemnification of Negligence of Indemnitee. The indemnification provided
in this Article VII shall be applicable whether or not negligence of the
Indemnitee is alleged or proven.

 

7.04 Reimbursement. In the event that the Indemnitor shall, in accordance with
the provisions of Section 7.02 above, undertake, conduct or control the defense
or settlement of any Claim and it is later determined that such Claim was not a
Claim for which the Indemnitor is required to indemnify the Indemnitee under
this Article VIII, the Indemnitee shall reimburse the Indemnitor for all
reasonable costs and expenses with respect to such settlement or defense,
including reasonable attorneys’ fees and disbursements, incurred prior to
discovery that such Claim was not a Claim for which Indemnitor was required to
indemnify Indemnitee under this Article VII.

 

7.05 Offset. [Intentionally left blank]

 

7.06 No Third Party Beneficiaries. The foregoing indemnification is given solely
for the purpose of protecting the parties to this Agreement and the Petro
Indemnitees and Seller Indemnitees and shall not be deemed extended to, or
interpreted in a manner to confer any benefit, right or cause of action upon,
any other Person.

 

7.07 Survival of Indemnification Provisions. The rights of Petro and Seller to
the indemnification provisions as set forth in this Article VII, shall survive
the Closing, except that those indemnification rights set forth below shall
terminate if not asserted by the Indemnitee within eighteen (18) months after
the Closing:

 

(a) In the case of Petro Indemnitees, claims arising pursuant to Section 7.01(a)
(1), (2), (3), and (6);

 

(b) In the case of Seller Indemnitees, claims arising pursuant to Section
7.01(b)(1), (2) and (3).

 

ARTICLE VIII.

 

MISCELLANEOUS

 

8.01 Further Actions. From time to time, as and when requested by Petro or
Seller, the other shall execute and deliver, or cause to be executed and
delivered, such documents and instruments and shall take, or cause to be taken,
such further or other actions as may be reasonably necessary to consummate and
to effect the transactions contemplated herein.

 

28



--------------------------------------------------------------------------------

8.02 No Broker. Sellers and Petro each represent and warrant to the other that
they have no obligation or liability to any broker or finder by reason of the
transactions which are the subject of this Agreement. Each of Sellers and Petro
agree to indemnify the other against, and to hold the others harmless from, at
all times after the date hereof, any and all liabilities and expenses (including
without limitation legal fees) resulting from, related to or arising out of any
claim by any Person for brokerage commissions or finder’s fees, or rights to
similar compensation, on account of services purportedly rendered on behalf of
Sellers or Petro, as the case may be, in connection with this Agreement or the
transactions contemplated hereby.

 

8.03 Expenses. Except as otherwise specifically provided herein, Seller and
Petro shall each bear their own legal fees, accounting fees and other costs and
expenses with respect to the negotiation, execution and the delivery of this
Agreement and the consummation of the transactions hereunder.

 

8.04 Entire Agreement. This Agreement and the Exhibits hereto, are intended by
the parties as a final expression of, the entire agreement between the parties
with respect to the transactions contemplated by this Agreement, supersede all
prior oral or written agreements, arrangements or understandings with respect
thereto, with respect to the Transactions contemplated hereunder.

 

8.05 Descriptive Headings. The descriptive headings of this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision of this Agreement.

 

8.06 Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and shall be delivered either personally
or by telegram, telex, telecopy or similar facsimile means, by registered or
certified mail (postage prepaid and return receipt requested), or by express
courier or delivery service, addressed as follows:

 

If to Seller:

 

Bordentown Junction Truck Stop Joint Venture

518 W. Lancaster Avenue

Haverford, Pennsylvania 19041-0535

Fax: 610-520-0199

Attention: Michael Kirschner

 

With a copy to:

 

Sellers’ Counsel

 

Allan B. Schneirov, Esq.

Schnader Harrison Segal & Lewis, LLP

1600 Market Street, Suite 3600

Philadelphia, Pennsylvania 19103-7286

Fax: 215-972-7247

 

29



--------------------------------------------------------------------------------

If to PETRO STOPPING CENTERS, L.P.:

 

Petro Stopping Centers, L.P.

6080 Surety Drive

El Paso, Texas 79905

Fax: 915-774-7366

Attention: Legal Department

 

With a copy to:

 

Petro’s Counsel

 

Mark Hedrick, Esq.

Kemp Smith, LLP

221 N. Kansas, Suite 1900

El Paso, Texas 79901

Fax: (915) 546-5360

 

or at such other address and number as either party shall have previously
designated by written notice given to the other party in the manner hereinabove
set forth. Notices shall be deemed given when received, if sent by telegram,
telex, telecopy or similar facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
telex, telecopy or other facsimile means); and when delivered and receipted for
(or upon the date of attempted delivery where delivery is refused), if
hand-delivered, sent by express courier or delivery service, or sent by
certified or registered mail.

 

8.07 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey (other than the choice of
law principles thereof).

 

8.08 Assignability. This Agreement shall not be assignable by Seller otherwise
than by operation of law, without the prior written consent of Petro, and any
purported assignment by Seller without the prior written consent of Petro shall
be void. Petro may, prior to Closing, assign all or any part of this Agreement,
and upon such assignment shall give Seller written notice of such assignment and
the identity of the assignee. Such assignment by Petro shall not relieve Petro
of any obligation set forth herein, and Petro shall remain primarily liable
therefore.

 

8.09 Waivers and Amendments. Any waiver of any term or condition of this
Agreement, or any amendment or supplementation of this Agreement, shall be
effective

 

30



--------------------------------------------------------------------------------

only if in writing. A waiver of any breach or failure to enforce any of the
terms or conditions of this Agreement shall not in any way affect, limit or
waive a party’s rights hereunder at any time to enforce strict compliance
thereafter with every term or condition of this Agreement.

 

8.10 Third Party Rights. Notwithstanding any other provision of this Agreement,
this Agreement shall not create benefits on behalf of any Person who is not a
party to this Agreement (including without limitation any broker or finder, and
this Agreement shall be effective only as between the parties hereto, their
successors and permitted assigns; provided, however, that Petro Indemnitees and
Seller Indemnitees are intended third party beneficiaries hereof to the extent
provided in Sections 7.01 and 7.06.

 

8.11 Illegalities. In the event that any provision contained in this Agreement
shall be determined to be invalid, illegal or unenforceable in any respect for
any reason, the validity, legality and enforceability of any such provision in
every other respect and the remaining provisions of this Agreement shall not, at
the election of the party for whose benefit the provision exists, be in any way
impaired.

 

8.12 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all such counterparts together shall constitute but one Agreement.

 

8.13 Exclusivity of Remedies; Right to Indemnification Not Affected by
Knowledge. The indemnification provided by Section 7.01 shall not be the
exclusive remedy available to the parties hereto, the parties retaining all
rights and remedies as each may have at law or in equity or otherwise, including
without limitation the right to seek specific performance, rescission or
restitution, none of which rights or remedies shall be affected or diminished by
the indemnification provided by Section 7.01. The right to indemnification or
other remedies based on the representations, warranties, covenants and
agreements contained herein or in any Conveyance Document or Operative Document
will not be affected by any investigation conducted, or any knowledge acquired
(or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with any such representation,
warranty, covenant or obligation. The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of damages or other remedies based on such
representations, warranties, covenants and agreements.

 

Notwithstanding the preceding paragraph, this Agreement and any Environmental
Amendment adopted pursuant to Section 3.01 shall be the sole and exclusive
repository of the parties’ respective rights and obligations with respect to any
condition, event, circumstance, activity, practice, incident, action or plan
relating to any of the Assets, the Real Property, or the Business under any
existing or future Environmental Laws, that require, repair, reclamation,
removal or remediation, is in noncompliance with or results in liability under
any existing or future Environmental Laws; and except for enforcement

 

31



--------------------------------------------------------------------------------

of the terms and conditions of this Agreement and the Environmental Amendment as
provided by New Jersey contract law, Petro waives, relinquishes, and agrees to
forbear from exercising any rights, claims or cause of action it may have or
that may hereafter accrue as against Seller under any federal or state statutes
and common law, including the statutory or common law of contribution and
indemnity.

 

8.14 Employees.

 

(a) Seller will terminate the employment of all the employees performing
services relating to the Business at the Closing Date. Seller shall be solely
responsible for, and shall pay to all employees, all benefits, accrued vacation
or sick leave, and the like upon such termination. Seller shall be jointly and
severally responsible for, and indemnify and hold Petro and the Petro
Indemnitees harmless from, all Damages resulting from, relating to, or arising
out of (1) such terminations of employment and (2) employees’ employment
contracts, collective bargaining agreements, pension and other employee plans
and agreements, and employee benefits, including administrative and other costs
of plan termination.

 

(b) Seller will permit Petro to offer employment to some or all of the employees
prior to or on the Closing Date, and Petro will inform Seller of the names of
any employees who are offered employment and of any employees whom it employs.
Petro agrees that it will not contact any of Seller’s employees until five (5)
days after the end of the Feasibility Period, unless Seller grants earlier
access to its employers by written notice to Petro. Petro shall have full and
absolute discretion in determining the terms, conditions and benefits relating
to such employment.

 

(c) Petro shall have the right but not the obligation to offer employment to any
of Seller’s employees and Seller agrees to use its best efforts to assist Petro
in connection with the hiring of any employee of Seller desired by Petro.
Notwithstanding the foregoing, Petro represents to Seller that it is Petro’s
intention to employ over 67% of the employees of Seller subsequent to the
Closing and that Petro will not terminate the employment of fifty (50) or more
of Seller’s employees (except for individual good cause) during the period
beginning with the Closing Date and ending thirty (30) days thereafter. In no
event will the number of Seller’s employees not extended offers of employment by
Petro be sufficient to render the termination of the Seller’s employees as of
the Closing, a “mass layoff” or “plant Closing” within the meaning of the Worker
Adjustment and Retraining Notification Act. In reliance upon the foregoing
representations of Petro, Seller will refrain from providing any sixty (60) day
notice to Seller’s employees and other state and local offices of a possible
“plant closing” or “mass layoff” as such terms are defined under the Worker
Adjustment and Retraining Notification Act (“WARN”) (29 U.S.C. § 2101 et seq.).
Consequently, Petro agrees to indemnify and hold harmless Seller, and each of
its respective partners from any back pay, benefit claim, fine or other
liability that Seller may be subject

 

32



--------------------------------------------------------------------------------

to as a result of the failure of either Seller or Petro to comply in any and all
respects with the provisions of WARN, unless such back pay, benefit claim, fine
or other liability arises as a result of or is caused by any action or inaction
taken by Seller prior to Closing, other than Seller’s failure to give any
required notice.

 

8.15 Cost of Litigation. If any legal action or other proceeding is brought for
the enforcement of this Agreement or because of an alleged dispute, breach,
default or misrepresentation in connection with this Agreement or the
transactions contemplated hereby, the successful or prevailing party or parties
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
in connection with such action or proceeding, in addition to any other relief to
which it or they may be entitled.

 

[remainder of page intentionally left blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

PETRO STOPPING CENTERS, L.P.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

SELLER:

BORDENTOWN JUNCTION TRUCK

STOP JOINT VENTURE

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 

34